STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  January 14, 2016
                Plaintiff-Appellee,

v                                                                 No. 319018
                                                                  Wayne Circuit Court
JOHN CHRISTOPHER-CHARLE GASTON,                                   LC No. 13-003484-FH
a/k/a JOHN CHRISTOPHER GASTON,

                Defendant-Appellant.


                                         ON REMAND

Before: CAVANAGH, P.J., and METER and SHAPIRO, JJ.

METER, J. (dissenting).

        I concluded in my earlier separate opinion in this case that adequate evidence supported
the scoring of Offense Variable 8. See People v Gaston, unpublished opinion per curiam of the
Court of Appeals, issued February 26, 2015 (Docket No. 319018) (METER, J., concurring in part
and dissenting in part). I continue to adhere to this conclusion. Accordingly, I would remand
this case for a Crosby1 hearing in accordance with People v Lockridge, 498 Mich. 358, 395; 870
NW2d 502 (2015).



                                                           /s/ Patrick M. Meter




1
    United States v Crosby, 397 F3d 103 (CA 2, 2005).



                                               -1-